UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                        _________________

                                           No. 98-30926
                                        _________________

               JOSEPH WINDED PRICE, through
               provisional curatrix M. M. Veronica Price,

                                               Plaintiff-Appellant,

               versus

               RYDER SYSTEM INC.; RYDER TRUCK RENTAL,
               INC.; PRUDENTIAL SERVICE BUREAU, INC.,

                                               Defendants-Appellees.


                           Appeal from the United States District Court
                              for the Western District of Louisiana
                                       (No. 97-CV-1708)

                                         February 18, 2000

Before REYNALDO G. GARZA, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       The court has carefully considered this appeal in light of the parties’ briefs, and argument, the

district court opinion, and our independent research. Having done so, we find no reversible error.

       Price claims that the 1996 amendment to 29 U.S.C. § 1162(2)(A) embodied in Section 421
of Public Law 104-191, see Pub. L. 104-191, § 421, 110 Stat. 2087, 2089 (1996), should apply to

him, extending his COBRA coverage for an additional eleven months. The effective date of t he

amendment in question was January 1, 1997. See id. Price’s COBRA coverage expired on

November 30, 1996. Price therefore is covered by the amendment only if it operated retroactively

to revive his expired COBRA coverage.

       “‘[R]etroactivity is not favored in the law. Thus, congressional enactments and administrative



   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
rules will not be construed to have retroactive effect unless their language requires this result.’”

Storey v. Shearson-American Express, 928 F.3d 159, 161 (5th Cir. 1991) (citing Bowen v.

Georgetown Univ. Hosp., 488 U.S. 204, 208, 109 S. Ct. 468, 471, 102 L. Ed. 2d 493 (1988). The

district court correctly found that nothing in the language of the amendment, see Pub. L. 104-191,

§ 421, requires or even suggests that it should apply retroactively to revive COBRA coverage expired

as of the amendment’s effective date. Price’s claim for an additional eleven months of coverage was

properly rejected.

         Price also claims that the district court erred in dismissing Ryder Truck Rental, Inc. and

Prudential Service Bureau, Inc. These parties were dismissed because they lacked discretionary

control over the administration of the ERISA plan covering Price. In his summary judgment

pleadings, Price admitted that Ryder System Inc. was the plan administrator, with full and final

discretion over the plan, and that his remedy was against Ryder System alone. Factual admissions

made by an attorney in pleadings are judicial admissions binding that party. See Davis v. A.G.

Edwards and Sons, Inc., 823 F.2d 105, 108 (5th Cir. 1987). Price’s second claim is therefore without

merit.

         Finally, Price mentions the district court’s holding that Price’s claims under Louisiana state

law were preempted by ERISA. But Price has failed to brief an argument challenging this holding.

The issue is therefore waived. See Fed. R. App. P. 28(a)(4)-(a)(6) (1997) (requiring appellant to cite

to authorities and portions of the record relied upon); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993) (finding waived inadequately-briefed arguments of pro se prisoner); Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995).

         The judgment of the district court is AFFIRMED.




                                                  -2-